COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00284-CV


MICHAEL LABEAU                                                      APPELLANT

                                        V.

GE CAPITAL RETAIL BANK F/K/A                                          APPELLEE
GE MONEY BANK


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      This is an appeal from a summary judgment for GE Capital Retail Bank,

f/k/a GE Money Bank, against Michael LaBeau for amounts owed on a credit

card. We affirm.

      In his first issue, LaBeau contends that the trial court should have granted

him a continuance of the summary judgment hearing. But not only is the motion

      1
      See Tex. R. App. P. 47.4.
for continuance unverified, it was filed by LaBeau’s wife––who is not a lawyer––

on his behalf. Thus, the trial court did not abuse its discretion by denying the

motion for continuance. See Tex. R. Civ. P. 7, 251; Frequent Flyer Depot, Inc. v.

Am. Airlines, Inc., 281 S.W.3d 215, 226 (Tex. App.––Fort Worth 2009, pet.

denied), cert. denied, 130 S. Ct. 2061 (2010). See generally Kunstoplast of Am.,

Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (citing

Tex. R. Civ. P. 7). We overrule LaBeau’s first issue.

      In his second issue, LaBeau contends that the trial court erred by granting

summary judgment for GE Capital. LaBeau’s primary argument appears to be

that he was in the process of attempting to resolve a dispute over the exact

amounts owed 2 when GE Capital filed suit. The summary judgment motion is

based on the ground that LaBeau failed to timely respond to requests for

admissions, which were deemed, and that based on those deemed admissions,

GE Capital conclusively proved it was entitled to recover $3,940.50 on its breach

of contract claim. GE Capital attached evidence that it mailed the requests for

admissions on March 19, 2012 and that they were delivered by the U.S. Postal

Service on March 21, 2012.     Also attached is an affidavit from GE Capital’s

attorney stating that he had not received any answer to the requests as of

May 15, 2012. The requests are also attached and include the following:



      2
      The amounts due were for a countertop installation, which LaBeau claims
had not been satisfactorily completed.


                                        2
   •   LaBeau and GE Capital entered into an agreement by which GE Capital

       extended LaBeau credit;

   •   Using that credit, LaBeau made purchases from third parties;

   •   Under the agreement, LaBeau became bound to pay GE Capital the

       amounts of any purchase made, plus additional charges;

   •   The agreement provided that LaBeau could object to any disputed charge

       in writing within sixty days of notice of the charge;

   •   LaBeau failed to pay GE Capital;

   •   The unpaid balance was due on or before July 7, 2011;

   •   The current balance due, owing, and unpaid after all just and lawful

       payments, credits, and offsets was not less than $3,940.50.

GE Capital also attached detailed account statements showing the amounts due

and owing on the credit card.

       LaBeau did not respond to the motion for summary judgment, but his wife

attached to the June 5, 2012 motion for continuance (which bore only her

signature) a document entitled “Facts to be Admitted or Denied.” She admitted

making the agreement with Lowe’s Home Improvement, stated that Lowe’s “third

partied” the agreement with GE Capital, and denied the amounts due and owing.

She also claimed she had sent two checks to Lowe’s, one for $1,350 and one for

$1,800, and that she had attempted to resolve the matter in good faith.

       Even if the motion for continuance could be construed as a motion to

withdraw the deemed admissions, it was filed by LaBeau’s wife rather than


                                           3
LaBeau. 3 See Tex. R. Civ. P. 7. There is nothing in the record from LaBeau

asking the trial court to withdraw the deemed admissions or otherwise

responding to the motion for summary judgment. 4 See Unifund CCR Partners v.

Weaver, 262 S.W.3d 796, 797–98 (Tex. 2008). Accordingly, we conclude and

hold that the trial court did not err by granting summary judgment, and we

overrule LaBeau’s second issue.

      Having overruled both of LaBeau’s issues, we affirm the trial court’s

judgment.




                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: May 30, 2013




      3
       She stated in the letter that she was “representing” both of them in the
matter pro se.
      4
        In his notice of appeal, which asks for relief only from this court, LaBeau
contends he contacted the trial court’s office directly to request a postponement
of the summary judgment hearing. LaBeau also claims he paid the original debt
three times, but in a motion to dismiss filed soon after the original petition, he
stated that he had sent Lowe’s two checks and both of them had been returned.


                                        4